DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, 17-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Bohm (US 2005210962)

          In regards to claim 1, Bohm teaches a computer-implemented method for tracking a fluid in a microfluidic device, the computer-implemented method comprising: (abstract; 100 fig. 1, ‘microfluidic analytical system’; 200, 220 fig. 2; para(s) 0036-0039)

          receiving, using a processor, first readings from a first sensor of the microfluidic device, the first reading representing a detection of a fluid at an interface between the fluid and the first sensor; (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)

          receiving, using the processor, second readings from a second sensor of the microfluidic device, the second readings representing a detection of the fluid at an interface between the fluid and the second sensor, wherein the first sensor is located at a distance from the second sensor; and (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)

          calculating, using the processor, a flow speed of the fluid in the microfluidic device based at least in part on a difference of time between the detections by the first sensor and the second sensor, and the distance between the first sensor and the second sensor. (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)  

          In regards to claim 2, Bohm teaches a computer-implemented method of claim 1, (see claim rejection 1) wherein the time difference is measured between the detection at the first sensor and the second sensor. (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)
 

          In regards to claim 3, Bohm teaches a computer-implemented method of claim 1, (see claim rejection 1) wherein the first sensor and the second sensor are embedded in the microfluidic device. (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)
 

          In regards to claim 4, Bohm teaches a computer-implemented method of claim 1, (see claim rejection 1) wherein the first sensor and the second sensor are configured to detect a change in capacitance caused by the fluid flowing in the microfluidic device. (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)
 


          In regards to claim 5, Bohm teaches a computer-implemented method of claim 1, (see claim rejection 1) further comprising detecting, the fluid interface using additional sensors, wherein the first sensor, the second sensor, and the additional sensors are aligned in parallel. (para 0072, ‘configuration 500 uses 2 sensors 514 and 516’) 


          In regards to claim 6, Bohm teaches a computer-implemented method of claim 1, (see claim rejection 1) further comprising detecting, the fluid interface using additional sensors, wherein the first sensor, the second sensor, and the additional sensors are aligned in series.  (para 0078)


          In regards to claim 9, Bohm teaches a system for tracking multiphase flow in microfluidic device, the system comprising: (abstract; 100 fig. 1, ‘microfluidic analytical system’; 200, 220 fig. 2; para(s) 0036-0039)


          a processor; (214, 220 fig. 5, ‘controller’, ‘analysis module’; para 0050, ‘controller’)

          a memory coupled to the processor, the processor configured to: (200, 214, 218, 220 fig. 5, ‘controller’, ‘analysis module’; para 0050, ‘controller’; fig. 7)

          receive first readings from a first sensors of the microfluidic device, the first reading representing a detection of a fluid at an interface between the fluid and the first sensor; (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)

          receive second readings from a second sensor of the microfluidic device, the second readings representing a detection of the fluid at an interface between the fluid and the second sensor; and (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)

          calculate a flow speed of the fluid in the microfluidic device based at least in part on a difference of time between the detection by the first sensor and the second sensor, and the distance between the first sensor and the second sensor. (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)
 

          In regards to claim 10, Bohm teaches a system of claim 9, (see claim rejection 9) wherein the time difference is measured between the detection at the first sensor and the second sensor. (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)
  

          In regards to claim 11, Bohm teaches a system of claim 9, (see claim rejection 9) wherein the first sensor and the second sensor are embedded in the microfluidic device. (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)
 

          In regards to claim 12, Bohm teaches a system of claim 9, (see claim rejection 9) wherein the first sensor and the second sensor are configured to detect a change in capacitance caused by the fluid flowing in the microfluidic device. (para(s) 0053, 0060-0063, 0098, 300, 302, 304, 310 312 fig. 7)
 

          In regards to claim 13, Bohm teaches a system of claim 9, (see claim rejection 9) wherein the processor is further configured to detect, the fluid interface using additional sensors, wherein the first sensor, the second sensor, and the additional sensors are aligned in parallel. (para 0078; 500, 514, 516 fig. 11)


          In regards to claim 14, Bohm teaches a system of claim 9, (see claim rejection 9) wherein the processor is further configured to detect, the fluid interface using additional sensors, wherein the first sensor, the second sensor, and the additional sensors are aligned in series. (para 0078) 


          In regards to claim 17, Bohm teaches a system of claim 9, (see claim rejection 9) wherein the processor is further configured to tune a frequency of the first sensor and the second sensor for detecting the fluid interface based at least in part on a fluid type in the microfluidic device. (fig. 11; para(s) 0039-0041)


          In regards to claim 18, Bohm teaches a method of fabricating a semiconductor device, the method comprising: (302, 304, 350, 356 fig. 7, ‘laminate layer’, ‘micro-channel’, ‘1st and 2nd position electrode’)

          forming a first wafer comprising first terminals of a first sensor and a second sensor; (350, 256 fig. 8A-B, ‘laminate layer’ and ‘microchannel’ top and bottom surface; 302, 304, 312, ‘1st and 2nd position electrodes’, ‘analyte sensor’)

          forming a second wafer comprising second terminals of the first sensor and the second sensors; and (para 0072, ‘configuration 500 uses 2 sensors 514 and 516’)

          bonding the first wafer to the second wafer, wherein the first terminals in the first wafer are aligned with the second terminals of the second wafer.  (fig(s) 10-13 show different embodiments; fig. 13 shows electrode portions space apart Wg’ the microfluidic channel is surrounded by a laminate layer 118 as shown in fig 8A-B with a top and bottom portion’)


         In regards to claim 19, Bohm teaches a device of claim 18, (see claim rejection 18) further comprising forming a microchannel in the first wafer prior to bonding the first wafer to the second wafer. (fig(s) 10-13 show different embodiments; fig. 13 shows electrode portions space apart Wg’ the microfluidic channel is surrounded by a laminate layer 118 as shown in fig 8A-B with a top and bottom portion’)
 

         In regards to claim 20, Bohm teaches a device of claim 18, (see claim rejection 18) wherein the first sensor and the second sensor are formed a distance L apart to performing tracking of a fluid. (para 0072, ‘configuration 500 uses 2 sensors 514 and 516’; para 0098; 13 shows electrode portions space apart Wg’ the microfluidic channel is surrounded by a laminate layer 118 as shown in fig 8A-B with a top and bottom portion’)


Allowable Subject Matter

Claim(s) 7-8, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852